DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in Response to the Amendment of 09/21/2021.  Claims 21-44 have been amended and no claims added.  Claims 21-44 are currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 09/21/2021, with respect to claims 21, 23, 27, 31, 42 and 43 as previously objected to have been fully considered and are persuasive.  The outstanding objection to claims 21, 23, 27, 31, 42 and 43 has been withdrawn. 
Applicant’s arguments, see the Remarks, filed 09/21/2021, with respect to the outstanding objection to the Specification have been fully considered and are persuasive.  The outstanding objection to the Specification has been withdrawn.

Allowable Subject Matter
Claim 21-44 are allowed.
Claims 22, 24-26, 28-30, 32-40 and 44 remain allowable as detailed in the Action of 07/21/2021.  The outstanding objections to claims 21, 23, 27, 31, 42 and 43 being obviated by the Amendment of 09/21/2021, claims 21-44 are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773